STATE OF WEST VIRGINIA

                                                                                    FILED
                          SUPREME COURT OF APPEALS                                June 9, 2014
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
CYNTHIA A. CAMPBELL,                                                           OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0187 (BOR Appeal No. 2047359)
                   (Claim No. 2011003719)

OHIO VALLEY MEDICAL CENTER, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Cynthia A. Campbell, by William C. Gallagher, her attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. Ohio Valley Medical
Center, Inc., by Toni J. Minner, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated November 28, 2012, in
which the Board affirmed a June 22, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s February 17, 2012,
decision which denied a request for a surgical consultation with James Shope, M.D., as well as
hand therapy, evaluation, and visits. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         Ms. Campbell, a mental health technician, was injured in the course of her employment
on July 24, 2010, when a patient grabbed and twisted her left wrist and right thumb. Ms.
Campbell was initially treated by Ronald Chalifoux, D.O., who referred her to hand specialist
Mark Baratz, M.D. Dr. Baratz testified in a deposition on November 29, 2011, that he took x-
rays of Ms. Campbell’s thumb and wrist and found signs of arthritis in the right thumb. He stated
that her right thumb condition had resolved by November 15, 2010. Surgery was necessary to
treat a triangular fibrocartilage complex tear in the left wrist and the procedure was performed in
                                                1
January of 2011. By April of 2011, Dr. Baratz had found that Ms. Campbell could return to
work. Ms. Campbell reported pain in her right wrist in April of 2011 and Dr. Baratz diagnosed
tendonitis. He opined that the condition was unrelated to the work injury. He also found that Ms.
Campbell’s complaints in June of 2011 of right thumb pain were unrelated to her work injury.
Her symptoms were found to be the result of pre-existing arthritis. He released her from his care
in June of 2011.

        Ms. Campbell’s treating physician, Dr. Chalifoux, testified in a deposition on November
18, 2011, that he first treated Ms. Campbell in September of 2011 for a left wrist and right thumb
injury. He disagreed with Dr. Baratz’s assertion that she could return to work in June of 2011. At
that point in time she was not at maximum medical improvement. He stated that she did not
improve enough to return to work until late October to early November of 2011. Dr. Chalifoux
requested a surgical consultation with Dr. Shope as well as hand therapy, evaluation, and visits.
The claims administrator denied the request on February 17, 2012.

       The Office of Judges affirmed the claims administrator’s decision in its June 22, 2012,
Order. It noted that a March 12, 2012, Office of Judges’ Order affirmed a decision closing the
claim for temporary total disability benefits as well as denying a request to reopen the claim for
temporary total disability benefits because Ms. Campbell had reached maximum medical
improvement. No evidence was introduced in the instant case regarding a consultation or
treatment by Dr. Shope. The Office of Judges found that Dr. Chalifoux’s request is not of record
and there are no treatment notes indicating why an orthopedic consultation would be necessary
given that Ms. Campbell was released to return to full-time normal duty by Dr. Baratz on June
28, 2011. It was determined that Ms. Campbell has not been treated by Dr. Baratz since June 27,
2011, and there is no indication in the record why Dr. Chalifoux suddenly determined that a
consultation with another hand specialist was necessary. The Office of Judges held that a
preponderance of the evidence did not give rise to any reasonable inference that further treatment
should be authorized.

       The Board of Review adopted the findings of fact and conclusions of law of the Office of
Judges and affirmed its Order in its November 28, 2012, decision. This Court agrees with the
reasoning and conclusions of the Board of Review. Ms. Campbell has failed to show that the
requested consultation and treatment are medically related and reasonably required for the
treatment of her compensable injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: June 9, 2014


                                                2
CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3